                                                                  ('


                          UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF NORTH CAROLINA
                                WESTERN DIVISION

                                     ,NO. 5:19-CR-154~D .



   UNITED STATES OF AMERICA                                            ORDER

       V.

   ALEJANDRO AVILEZ-PEREZ



       On motion of the Defendant, Alejandro Avilez-Perez, and for good cause shown, it is

hereby ORDERED that [DE-80] be sealed until further notice by this Court. The grounds for this

Order are found at [DE-80].

       Accordingly, it is ORDERED that these documents be filed under seal and to remain so

sealed until otherwise ordered by the Court, except that copies may be provided to the Assistant

United States Attorney and Counsel for the Defendant.

       SO ORDERED, this       IL    day of August, 2020.




                                            JAES C. DEVER III
                                            UNITED STATES DISTRICT JUDG:E




         Case 5:19-cr-00154-D Document 82 Filed 08/13/20 Page 1 of 1
